Citation Nr: 1802647	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left knee meniscectomy with degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for left knee limitation of flexion.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1971. 

This matter came to the Board of Veterans' Appeals (Board) on appeal of June 2009 and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, and the Appeals Management Center (AMC).  As set forth above, the Veteran's claim is in the jurisdiction of the RO in Boise, Idaho.

In March 2015 the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for evidentiary development.  In August 2016, the Board again remanded the matter for additional evidentiary development.  While in remand status, in a May 2017 rating decision, the RO granted service connection for left knee limitation of flexion, and assigned an initial separate 10 percent disability rating, effective November 2, 2011, pursuant to Diagnostic Codes 5260-5003 (pertaining to arthritis and limitation of motion).  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997); see also VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998); 63 Fed. Reg. 56,704 (1998) (holding that compensating a claimant for separate functional impairment under Diagnostic Code 5257 (for instability) and Diagnostic Code 5003 (for arthritis and limitation of motion or arthritis and painful motion) does not constitute pyramiding).  Although a separate disability rating was granted, the issue stems from a decision before the Board, therefore, it remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As set forth in more detail below, a review of the available record, including both the Veteran's Virtual VA file and his VBMS file, shows that not all of the Board's remand instructions have not yet been fully completed.  Under these circumstances, another remand is unfortunately required before the Board can adjudicated the lumbar spine issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not shown to have been manifested by recurrent subluxation or lateral instability of the knee; additional limitations due to pain, fatigue, weakness, and lack of endurance are not shown

2.  The Veteran's left knee disability is not shown to have been manifested by flexion limited to 30 degrees or 45 degrees; additional limitations due to pain, fatigue, weakness, and lack of endurance are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee meniscectomy with degenerative changes have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257-5003 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for left knee limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260-5003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument

Factual Background

In April 2009, the Veteran submitted a claim for an increased rating, stating that the condition of her left knee had worsened

In a September 2008 VA clinical record, the Veteran reported bilateral knee pain, with pain worst on the left knee.  The pain was mainly medially, sometimes painful with stairs, and worse in cold, damp weather.  The Veteran stated that her knees started to lock.  There was limited range of motion in lateral flexion, hyperextension and forward flexion.  Left knee with well healed medial scar, and difficulty extending to full range of  motion.  There was no crepitus, heat, redness, or pain with varus/vulgus pressure.  A subsequent x-ray revealed moderate degenerative changes of the left knee.  

In September 2010, the Veteran was afforded a VA medical examination.  She reported left knee symptoms of giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  Flare-ups were noted as severe, occurring weekly, and lasting for hours.  Medication was noted as the alleviating factor for flare-ups.  She denied episodes of dislocation or subluxation, incoordination, and locking.  Swelling and tenderness was noted.  The Veteran used a walker intermittent, but frequently.  She reported that her ability to stand was limited to 15 to 30 minutes, and the she was unable to walk more than a few yards.  

Upon physical examination, the examiner noted that he Veteran had a normal gait, but was using a walker.  Range of motion for was 125 degrees flexion, and zero degrees extension.  There was no objective evidence of pain, or additional limitation with repetitive motion.  There was evidence of crepitus, grinding, and guarding of movement.  There was no evidence of clicks or snaps, instability or ankylosis.  The examiner noted that the Veteran was overweight and had a lot of excess tissue of thighs and around knees, making it difficult to flex knees greater than 125 degrees.  X-ray revealed loss of medial joint space with moderate degenerative changes in the medial compartment.  There were no definite effusion or calcification.  Patellofemoral degenerative changes were mild.  

In November 2011, the Veteran underwent a VA medical examination.  She described flare-ups as pain that comes and goes with a change of weather, or from walking too much.  She stated that sometimes she had constant daily pain.  Her pain was alleviated by sitting or the use of pain medication.  Range of motion was 130 degrees flexion, and zero degrees extension, with no objective evidence of pain.  There was no additional limitation in range of motion with repetitive testing.  There was less movement than normal after repetitive use testing.  There was no medial-lateral instability, nor was there anterior or posterior instability.  There was no reduction in muscle strength, joint instability, atrophy, or effusion.  The examiner noted a history of a meniscal tear with frequent episodes of joint pain.  There were no residual signs or symptoms from the Veteran's 1971 and 1973 meniscectomy surgeries.  The left knee exhibited a scar measuring less than 39 square centimeters that was noted as negative of complications, conditions, signs, or symptoms.  The Veteran used a walker occasionally.  An x-ray revealed arthritis.  

In a September 2012 VA clinical record, the Veteran reported left knee pain with swelling, and that her knee wanted to give out.  The examiner noted the range of motion was 130 degrees flexion, and 2 degrees extension.  Cruciates and collaterals were intact, and there was medial joint line tenderness.  The Veteran was treated with a cortisone injection.  

The Veteran underwent another VA medical examination in August 2015.  She reported left knee pain, rating it as 5 on a scale of 10.  Aggravants of her knee pain were changes in the weather and being on her knees for too long.  Her alleviants to knee pain were lying down and pain medication.  The Veteran reported flare-ups of swelling and locking of knees.  She reported functional loss from knee pain, which prevented her from doing housework and standing for long periods of time.  

Range of motion was 136 degrees flexion with pain, and zero degrees extension.  There was crepitus, localized tenderness of medial aspect of knee, moderated to severe due to arthritis.  There was additional functional loss on repetitive motion.  The Veteran had functional loss due to pain, fatigue, weakness, and lack of endurance.  The Veteran's muscle strength was rated as 4/5 flexion and 5/5 extension.  There was no atrophy, ankylosis, subluxation, or effusion.  The joint stability tests were within normal limits for anterior, posterior, medial, and lateral ligaments.  The examiner noted a history of a meniscal tear with residuals of pain and limited motion.  The Veteran regularly used a walker. 

In February 2017, the Veteran underwent a VA medical examination.  Range of motion was 105 degrees flexion, and zero degrees extension, without pain.  There was localized tenderness to palpation along medial joint line.  There was no additional functional loss upon repetitive use testing.  Pain, fatigue, weakness, and lack of endurance were contributing factors of functional loss.  There was no crepitus or flare-ups.  Contributing factors of disability were back pain, deconditioning, and obesity.  The Veteran's muscle strength was normal.  There was no evidence of atrophy, ankylosis, or subluxation.  The joint stability tests were within normal limits for anterior, posterior, medial, and lateral ligaments.  The examiner noted a history of a meniscal tear with residual of pain and limited motion.  

In a May 2017 rating decision, the RO granted service connection for left knee limitation of flexion, and assigned an initial separate 10 percent disability rating, effective November 2, 2011, pursuant to Diagnostic Codes 5260-5003


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'" Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2017).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, the claim on appeal involves meniscectomy with degenerative changes of the Veteran's left knee rated under the criteria pertaining to arthritis and recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257.

Under those criteria, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2017).

Evaluations for recurrent subluxation or lateral instability, is rated at 10 percent rating with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017)

As noted, the claim on appeal involves left knee limitation of flexion rated under the criteria pertaining to arthritis and limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks a higher rating for her service-connected left knee disability.  She reports that the ratings currently assigned do not reflect the severity of her disability.

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 10 percent for the Veteran's left knee meniscectomy with degenerative changes disability.

As delineated in detail above, multiple examinations have shown that the Veteran does not exhibit the criteria to warrant a rating in excess of 10 percent under Diagnostic Code 5257.  As noted, the Veteran has reported locking of her knees and the use of a walker.  However, multiple examinations reflect that the Veteran's objective joint stability tests were within normal limits for anterior, posterior, medial, and lateral ligaments.  In addition, the Veteran's muscle strength has repeatedly been determined to be normal.   The medical evidence of record shows no clinical findings for subluxation or lateral instability.  As a result, these findings do not warrant a compensable rating under the criteria based on recurrent subluxation or lateral instability.

As set forth above, the evidence of record have shown that the Veteran does not exhibit the criteria to warrant a rating in excess of 10 percent under Diagnostic Code 5257.

As noted above, repeated examination has shown that the Veteran's left knee motion is not limited to the extent necessary to meet the criteria for a compensable rating under either Diagnostic Code 5260, the code setting forth the criteria for limitation of flexion, or under Diagnostic Code 5261, the code setting forth the criteria for limitation of extension.

For example, at the VA medical examination in September 2010, range of motion testing showed 125 degrees flexion, and zero degrees extension.  The November 2011 VA medical examination report, showed 130 degrees flexion and zero degrees extension.   At a September 2012 VA clinical examination, range of motion testing showed 130 degrees flexion and 2 degrees extension.  The August 2015 VA medical examination report, showed 136 degrees flexion and zero degrees extension.  Finally, at the most recent VA medical examination in February 2017, range of motion testing showed 105 degrees flexion and zero degrees extension.
   
These ranges of motion findings do not warrant a compensable rating under the criteria based on either limitation of extension or flexion, nor is there any other evidence of record documenting compensable limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261. See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).

Although compensable recurrent subluxation or lateral instability has not been shown, nor compensable flexion, the record contains X-ray evidence of degenerative arthritis.  In light of this evidence, and considering the objective evidence of painful left knee motion, the RO has assigned a 10 percent disability rating for recurrent subluxation or lateral instability, and knee limitation of flexion, under Diagnostic Codes 5003, 5257, and 5260.  Hicks v. Brown, 8 Vet. App. 417 (1995); see also 38 C.F.R. § 4.59.

X-rays document arthritis in the left knee.  As such, the Board must also consider if a rating under DC 5003 would warrant a higher rating.  Under DC 5003, degenerative arthritis established by X-ray evidence of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent rating.  The Veteran's arthritis is limited to one minor joint, her left knee.  There is also no indication that the diagnosed arthritis caused occasional incapacitating exacerbations.  Thus, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, and 5260.   

The Board also finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent based on functional loss.  The Veteran has described limitations in her ability to stand for long periods of time without additional pain.  Examinations, however, have shown that the level of additional loss of motion or function after repeated use does not rise to the level of moderate recurrent subluxation or lateral instability, or flexion limited to 30 degrees.  Overall, the Board finds that additional symptoms such as pain, fatigue, weakness, and lack of endurance has not been shown to produce additional functional loss or limitation of motion which more nearly approximates the criteria for moderate recurrent subluxation or lateral instability, or flexion limited to 30 degrees.  The described symptoms are contemplated by the rating code.  The most probative evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent based on functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. 

In reaching this decision, the Board has considered whether higher ratings could be assigned under an alternative diagnostic code.  As set forth above, however, the record shows that the Veteran's service-connected left knee disability does not involve ankylosis (Diagnostic Code 5256), dislocation with frequent episodes of "locking," pain, and effusion into the joint and/or removal of symptomatic semilunar cartilage  (Diagnostic Codes 5258 and 5259), impairment of tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected left knee disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

In summary, the Board finds that a 10 percent rating for a left knee meniscectomy with degenerative changes, and an initial rating in excess of 10 percent for left knee limitation of flexion, most accurately contemplates the symptomatology and resulting impairment demonstrated in the evidence of record.  This is a case where the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b) (West 2014).


ORDER

1.  Entitlement to an increased rating in excess of 10 percent for left knee meniscectomy with degenerative changes is denied.

2.  Entitlement to an initial rating in excess of 10 percent for left knee limitation of flexion is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In its August 2016 remand, the Board directed the examiner to provide an opinion as to whether the Veteran's current lumbar spine disability is directly related to her military service, to include as secondary to her service-connected right and left knee disabilities.  The examiner concluded that the Veteran's current lumbar spine disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The basis of the examiner's rationale included the absence of a back complaint in the Veteran's service treatment records, and a 2008 radiologist report that degenerative changes were consistent with the Veteran's age.  

However, in the action paragraphs of the August 2016 remand, the Board instructed the AOJ in obtaining an opinion, as to whether it is at least as likely as not that any current lumbar spine disability is directly related to military service, to have the examiner specifically consider whether a current lumbar spine disability is related to the Veteran's account-in the context of her other statements of record and the pertinent in-service and post service clinical history summarized herein-of feeling a "pop" in her lower back after lifting a patient during service and subsequent asserted lumbar strain. 

As a result, the Board finds that the medical evidence currently of record is inadequate to resolve the claim of service connection for a lumbar spine disability, and further that a medical opinion in this regard is warranted.   See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Due to the deficiencies of the February 2017 VA medical opinion, as outlined above, the RO did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who provided the February 2017 VA medical opinion, or to a qualified clinician if the physician is unavailable, for the purpose of obtaining an addendum opinion clarifying the etiology of the Veteran's lumbar spine condition.  If the examiner determines that the addendum opinion cannot be provided without an examination, one should be scheduled.

The examiner should answer the following:

Is it at least as likely as not that any current lumbar spine disability is directly related to military service? 

In rendering this opinion, the examiner must consider and discuss all relevant medical and lay statements, to include the Veteran's statements that she felt a "pop" in her lower back after lifting a patient during service and subsequent asserted lumbar strain. 

A complete rationale for the opinion should be provided, and the rationale for a negative opinion should not be based on a determination of a lack of sufficient evidence of relevant in-service lumbar spine disability.

2.  After conducting any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


